MEMORANDUM *
Appellant Veronica Duran Martinez challenges the district court’s grant of summary judgment in favor of Appellees on her 42 U.S.C. § 1983 claims. Martinez *579contends that the district court erred when it determined that the three shots fired by a police officer into a moving vehicle constituted a single act of deadly force, and that the officer’s acts were objectively reasonable under the circumstances.
We hold that the district court properly granted summary judgment, as the officer’s use of deadly force was “objectively reasonable in light of the facts and circumstances confronting the officer[ ] from the perspective of a reasonable officer on the scene____” Long v. City & County of Honolulu, 511 F.3d 901, 906 (9th Cir.2007) (citation and internal quotation marks omitted); see also Brosseau v. Haugen, 543 U.S. 194, 198-201, 125 S.Ct. 596, 160 L.Ed.2d 583 (2004) (affording qualified immunity to police officers in a similar circumstance).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.